United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Cumberland, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0805
Issued: November 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 4, 2019 appellant, through counsel, filed a timely appeal from a December 21,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 21, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury on
February 20, 2018 in the performance of duty, as alleged.
FACTUAL HISTORY
On March 1, 2018 appellant, then a 30-year-old financial specialist/accountant, filed a
traumatic injury claim (Form CA-1) alleging that at 12:26 p.m. on February 20, 2018 he sustained
a complete tear of the patella and quadriceps in his knee playing basketball with coworkers while
in the performance of duty. He explained that as he went up for a lay-up while playing basketball
after lunch with his coworkers, Lieutenant S.E. and D.L., on a training center court located on
federal property, he felt a pop and extreme pain. Appellant indicated that his knee cap dislocated
and was in a different position than normal. He claimed that they began to play basketball after
being told to “network” until classes began. Shortly after B.L., his wife and an information
technology specialist, joined them, they all started to discuss the next steps in their careers.
Appellant stopped work on the date of injury. The employing establishment did not controvert the
claim.
In a memorandum dated March 8, 2018, appellant noted that on February 20, 2018 he was
assigned to a week of Annual Refresher Training (ART) for recertification. He indicated that the
training took place at a training center located on federal property. Appellant related that an agenda
for the training provided that employees were to eat lunch and then “network.” He noted that
networking was defined in employing establishment terms as socializing with fellow coworkers
that were usually of a higher pay grade and had more bureau experience. Appellant networked
with Lieutenant S.E., a former lieutenant at U.S. Penitentiary Hazelton, because he had more
experience and was a GS-11. He saw him grab a basketball and head to the training center
basketball court at Federal Correctional Institution (FCI), in Cumberland, Maryland. Appellant
asked the lieutenant about the next steps he planned to take for possibly applying for a captain
position. He also asked him about the next step he should take in his own career. After about
three minutes into shooting around, four or five more staff members joined appellant and
Lieutenant S.E. Appellant again noted that as he attempted to lay-up a basketball he immediately
felt and heard a loud pop sensation in his left knee. He fell to the ground and was surrounded by
roughly 20 staff members. Appellant claimed that “it was blatantly obvious that my knee cap was
completely off my knee.” He was immediately driven to a hospital by B.L. Appellant was
informed that he had torn his left patella and quadriceps and needed surgery as soon as possible,
which was performed on February 21, 2018 by Dr. Matthew M. Thompson, an orthopedic surgeon.
Following surgery, he had to wear a brace on his knee for six weeks and undergo therapy for three
weeks, and was expected to fully recover after five months. Appellant indicated that he had no
left knee injury prior to his claimed injury. He contended that he followed the agenda perfectly
and that his injury happened while following direct written orders. Appellant further contended
that his injury occurred “on work property” during work training and the hours of training. He
indicated that there were witnesses to his injury.
Appellant submitted a copy of the FCI, Cumberland ART agenda for January 16 through
February 22, 2018. It indicated that “Lunch/Networking” was scheduled for 11:30 a.m. to 12:15
p.m. Following lunch, the agenda indicated that a Sexually Abusive Behavior Prevention and

2

Intervention Program was scheduled from 12:15 p.m. to 12:45 p.m. Medical evidence and the
employing establishment’s offer of a limited, light-duty work assignment were also submitted.
In a development letter dated April 5, 2018, OWCP advised appellant that initially his
injury appeared to be minor, resulting in minimal or no lost time from work and the employing
establishment had not controverted continuation of pay or challenged the merits of the claim. It
determined that the factual portion of appellant’s traumatic injury claim had not been established.
OWCP requested that he complete a questionnaire as well as provide additional factual and
medical evidence in support of his claim. It afforded appellant 30 days to respond.
In a separate development letter dated April 5, 2018, OWCP requested that the employing
establishment provide information regarding the circumstances of the claimed February 20, 2018
injury. It noted that it had reviewed the ART schedule and requested the employing establishment
to comment on why appellant was still playing basketball when he was scheduled to attend a
different training session at that same time.
OWCP thereafter received additional medical evidence.
In a letter dated April 13, 2018, S.F., a human resource manager, responded to OWCP’s
development letter. She noted that appellant injured his knee while playing basketball “on
institutional grounds.” Appellant was also receiving classroom training on February 20, 2018.
S.F. maintained that appellant voluntarily engaged in the basketball activity. She noted that no
employees, including appellant, were required to play basketball and that no basketball was
provided for the training. S.F. further maintained that the employing establishment derived no
benefit from appellant playing basketball. She also maintained that no other employees were
required, persuaded, or permitted to play basketball. S.F. related that all employees should have
been receiving or waiting to receive instruction in a classroom at 12:26 p.m. Appellant was playing
basketball when he should have been in class, which violated an unwritten rule that all training
participants were expected to be in a classroom at the end of the lunch period. The rule was
reinforced to the extent possible by an instructor or employee in the human resources department.
S.F. indicated that appellant’s injury occurred on employing establishment premises during his
regular work hours. The employing establishment did not provide leadership for the basketball
activity. S.F. related that a basketball was not provided, but it was unknown if the basketball was
personal property or government owned. The basketball hoop and court were permanent structures
outside of the training center and were provided for wellness or leisure activities. S.F. maintained
that she was not aware why appellant remained on the basketball court when he was scheduled to
be inside a classroom. She concluded that the basketball activity was not a part of the training
session.
Appellant, in an undated statement, also responded to OWCP’s development letter. He
noted the medical treatment he received for a prior right knee injury and his claimed left knee
injury. Appellant indicated that his February 20, 2018 work-related injury had nothing to do with
a previous left knee injury. He further indicated that, after his 30-minute lunch break, it was 11:30
a.m. although the agenda stated that lunch and networking were scheduled from 11:30 a.m. to
12:15 p.m., his class had been dismissed early. Appellant explained that networking was not used
to build comradery rather, it provided an opportunity for employees with little time in the bureau
to pick the brains of supervisory staff. He noticed Lieutenant S.E. grab a basketball supplied by
the bureau and walk to a court that was on the same property as the training. Appellant claimed
3

that, if he had not networked, then he would have been in direct violation of the agenda. He related
that Lieutenant S.E. was a supervisor with plenty of experience and he, B.L, and D.L. followed
Lieutenant S.E. to ask him questions. Appellant noted that Lieutenant S.E. was in the middle of
explaining how to become a captain when his injury occurred. He also noted that, prior to training,
there were no explicit directions on what could and could not have been done during networking.
Appellant asserted that his participation in networking was based solely on the agenda. He
described the benefits of networking which resulted in his career advancement. Appellant
maintained that the employing establishment also benefited from networking as it would not have
been standard on every ART training agenda or be allowed to take place in at least a one-half hour
block. He contended that the agenda required everyone to network. Appellant asserted that, if the
human resources department had provided more direction on how to network and written
instructions to avoid the basketball court, he would have networked somewhere else. He further
asserted that he did not violate any employing establishment rules or regulations in networking by
standing on the basketball court and throwing a basketball into the hoop. Appellant noted that he
was not punished or reprimanded for his action. There was no policy or anyone enforcing
employees to avoid the basketball court. Appellant indicated, however, that the human resources
department shunned him and created an agenda for next year that he called the “[T.L.]” rule, which
instructed “lunch, then sit in your chair.” He related that an instructor was late for class and that
he could support his contention with witness statements. Appellant indicated that he returned to
limited-duty work on March 14, 2018.
Appellant submitted witness statements attesting to the circumstances surrounding the
February 20, 2018 incident. In a memorandum dated March 15, 2018, D.L. related that during
ART on February 20, 2018, appellant suffered a catastrophic left knee injury as he attempted a
lay-up. Approximately 30 minutes after their lunch break, they were told to network until the next
class started. D.L. indicated that, while waiting, he, appellant, and Lieutenant S.E. decided to
shoot baskets on the basketball courts. Appellant attempted the lay-up during their networking
session. Following his injury he was taken to a hospital by B.L.
B.L., in a March 15, 2018 memorandum, related that she witnessed her husband sustain a
left knee injury on February 20, 2018 as he went to make a lay-up on a basketball court with
Lieutenant S.E. and D.L. She indicated that approximately 25 minutes after the scheduled lunch
break was over, employees were told to network until the next class began. B.L. indicated that
appellant’s injury occurred during this “networking” time. She took him to a hospital emergency
room where he was diagnosed as having a complete quadriceps and patellar tear.
Additional medical evidence was submitted.
By decision dated May 16, 2018, OWCP denied appellant’s claim, finding that he was not
in the performance of duty when injured on February 20, 2018. It found that he was not required
to participate in the activity and the employing establishment did not derive a substantial benefit
from his participation in the activity.
On May 22, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Additional evidence was submitted, including memoranda dated June 4, 2018 from D.L.,
B.L., and Lieutenant S.E. D.L. and B.L. continued to indicate that they witnessed appellant’s
4

injury on February 20, 2018. D.L. noted that he had attended several ART sessions and what was
or was not permitted during “networking time” had not been articulated with the exception of not
being allowed to leave the institutional grounds. B.L. contended that all parties involved in the
basketball game were in performance of their official duties under the scope of “networking.” As
previous employee at Federal Correctional Complex Hazelton, she assured that this type of
“networking” was routine and flexible with no guidelines as to what was or was not allowed during
that time. B.L. maintained that the only exception was that staff could not leave institutional
grounds during the performance of these official duties. Lieutenant S.E. related that at
approximately 12:10 p.m. on February 20, 2018 he grabbed a basketball from the training center
weight room and went to the institutional basketball court and began to shoot around. He was on
“Lunch/Networking” time for ART. Lieutenant S.E. had already eaten his lunch. The next class
was scheduled to start at 12:15 p.m., but he did not see the instructor. While Lieutenant S.E. was
shooting around appellant, B.L., and D.L. joined him in shooting around. During this time,
appellant asked him questions about obtaining a promotion and transferring to other employing
establishment locations. Lieutenant S.E. described appellant’s claimed injury and noted that he
was taken to a hospital by B.L.
Appellant, in statements dated May 22 and June 1, 2018, responded to S.F.’s statement.
He noted that no one was in a classroom at the time of his injury. Appellant further noted that
there was nothing in writing which indicated that employees were not permitted on the basketball
court. He indicated that the basketball was available in the training center for staff usage.
Appellant noted that an e-mail from a coworker indicated that basketballs were kept at the training
center for years.
In a statement dated May 31, 2018, R.B., appellant’s coworker, indicated that each year
since his employment at the employing establishment in July 2012, he attended ART. During the
week-long training it was common practice to “network” with individuals. The staff networked
with each other anytime and anywhere when instructors were not teaching.
During the telephonic hearing, held on October 15, 2018, counsel contended that appellant
was required to network with his supervisor. Appellant testified that Lieutenant S.E. was his
previous supervisor and that he was one of the supervisors at the ART. He further testified that
Lieutenant S.E. was a team leader of a team that he had volunteered to be on. Appellant reiterated
his history of injury on February 20, 2018 and medical treatment he received. He indicated that
he no longer worked at the employing establishment.
Following the hearing, the employing establishment asserted, in a November 5, 2018
memorandum, that it did not specifically define networking. Its approach to networking was
parallel to the widely accepted practice in business settings. The employing establishment
provided networking opportunities to foster working relationships amongst staff at all levels in all
departments. Training participants were given no instruction regarding the networking
opportunity as it had been a generally accepted practice to allow networking time in conjunction
with the approved 30-minute lunch break. Training participants were afforded an opportunity to
leave the premises for lunch and networking from 11:30 a.m. to 12:15 p.m. The employing
establishment maintained that appellant was required to be in a class receiving instruction or
awaiting instruction at the time of his injury. There was no rule that he was required to be near or
around his supervisor during the networking opportunity. The break was not for physical activity,
which included playing basketball. Playing basketball during ART was not a mandatory portion
5

of the training. It was a voluntary activity. J.S and not Lieutenant S.E. was appellant’s direct
supervisor, based on appellant’s hearing testimony that it had probably been a year since
Lieutenant S.E. was his supervisor. Further, appellant was not on Lieutenant S.E.’s disturbance
control team (DCT). He resigned from DCT on July 17, 2017.
In a statement dated November 23, 2018, appellant responded to the employing
establishment’s November 5, 2018 statement. He acknowledged that the employing establishment
had no deﬁnition of networking. There were only on-site rules such as, not leaving the institutional
grounds and to ﬁnd someone that was a supervisor in any department, which provided an
opportunity to discuss a promotion. Appellant asserted that networking was a part of every ART
and it was ludicrous to state that it was in conjunction with a lunch break as there would not be an
additional spot for it on the agenda and no requirement that employees have to be back on the
premises to participate in it. He again contended that the employing establishment failed to provide
written documentation of its rules about activities during ART. Appellant also reiterated that
networking was mandatory as evidenced by the agenda. He related that employees were told they
could leave the grounds for lunch, but had to return to network.
By decision dated December 21, 2018, an OWCP hearing representative affirmed the
May 16, 2018 decision.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”4 The phrase
“sustained while in the performance of duty” has been interpreted by the Board to be the equivalent
of the commonly found prerequisite in workers’ compensation law of “arising out of and in the
course of employment.”5 The phrase “in the course of employment” is recognized as relating to
the work situation, and more particularly, relating to elements of time, place, and circumstance.
To arise in the course of employment, an injury must occur at a time when the employee may
reasonably be said to be engaged in the master’s business, at a place where he or she may
reasonably be expected to be in connection with the employment, and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something incidental
thereto.”6 This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting, but also a causal concept, the requirement being that the
employment caused the injury.7
With regard to recreational or social activities, the Board has held such activities arise in
the course of employment when: (1) they occur on the premises during a lunch or recreational
4

5 U.S.C. § 8102(a).

5

A.K., Docket No. 16-1133 (issued December 19, 2016); Charles Crawford, 40 ECAB 474, 476-77 (1989).

6

See A.S., Docket No. 18-1381 (issued April 8, 2019); D.L., 58 ECAB 667 (2007); Mary Keszler, 38 ECAB 735,
739 (1987).
7
M.T., Docket No. 16-0927 (issued February 13, 2017); Vitaliy Y. Matviiv, 57 ECAB 193 (2005); Eugene G. Chin,
39 ECAB 598 (1988).

6

period as a regular incident of the employment; (2) the employing establishment, by expressly or
impliedly requiring participation or by making the activity part of the service of the employee,
brings the activity within the orbit of employment; or (3) the employing establishment derives
substantial direct benefit from the activity beyond the intangible value of improvement in
employee health and morale is common to all kinds of recreation and social life.8
ANALYSIS
The Board finds that appellant was in the performance of duty on February 20, 2018.
There is no dispute that at 12:26 p.m. on February 20, 2018 appellant was injured on the
employing establishment premises, satisfying the first criterion noted above. Appellant claimed
that at the time of the injury, he was networking with Lieutenant S.E as they played basketball
with one another and other attendees at a training course. OWCP denied the claim because
appellant’s injury was not sustained while in the performance of duty. The Board finds, however,
that appellant has established that he was in the performance of duty when injured on
February 20, 2018.
The second criterion, whether the employing establishment required appellant to play
basketball as a networking activity or otherwise made the activity part of his services as an
employee, is also satisfied. The record indicates that appellant’s attendance at the training course
was required by the employing establishment. The employing establishment also encouraged
participation in networking during the training. Its ART agenda specifically scheduled
“Lunch/Networking” from 11:30 a.m. to 12:15 p.m. Appellant noted that while the lunch and
networking session was scheduled from 11:30 a.m. to 12:15 p.m., his lunch break ended at 11:30
a.m. because his class had been dismissed early. He contended that he networked with Lieutenant
S.E., his experienced former supervisor and team leader, and one of the supervisors at the ART,
by playing basketball with him to obtain the lieutenant’s advice regarding his continued career
advancement at the employing establishment. Appellant explained that the instructor for his next
scheduled class was late arriving and in the meantime the lieutenant grabbed a basketball and
headed to the training center basketball court where they played basketball. He maintained that
networking was a part of every ART and that the employing establishment did not define
networking or provide any rules regarding permitted activities during ART.
The March 15 and June 4, 2018 witness statements from Lieutenant S.E., D.L., and B.L.,
and May 31, 2018, witness statement from R.B. support appellant’s contention that the employing
establishment encouraged networking during ART. Lieutenant S.E. acknowledged that he was
shooting around with appellant, B.L., and D.L. on “Lunch/Networking” time although a class was
scheduled to begin at 12:15 p.m. He explained that the class instructor was not present at that time
as the instructor was late returning from lunch. Lieutenant S.E. further acknowledged that during
the networking session, appellant asked him about securing a promotion and transferring to other
employing establishment locations. Further, D.L. and B.L. related that, approximately 25 to 30
minutes after their lunch break, employees were told to network until their next class started. They
further related that networking was routine during ART sessions and no guidelines had ever been
8
See Lawrence J. Kolodzi, 44 ECAB 818, 822 (1993); see also A. Larson, The Law of Workers’ Compensation
§ 22.00 (2015).

7

provided by the employing establishment, with the exception of not being allowed to leave
institutional grounds during training, regarding what was or was not allowed during “networking
time.” R.B. also maintained that every year since he began working at the employing
establishment in July 2012, he had attended ART. He noted that during the week-long training it
was common practice to “network” with the staff and other employees anytime and anywhere
when instructors were not teaching.
Lieutenant S.E., D.L., and B.L. moreover supported appellant’s contention that his injury
occurred while networking with Lieutenant S.E. as they related that he injured his left knee when
he attempted to lay-up a basketball during their networking session. The employing establishment
contended that appellant’s participation in the basketball activity was voluntary and that he was
scheduled to be inside a classroom at the time of injury. However, based on the statements of
appellant, Lieutenant S.E., D.L., B.L., and R.B., the Board finds that playing basketball was a
networking activity covered under the second criterion for recreational and social activities.
Additionally, the Board finds that appellant has satisfied the third criterion that the
employing establishment derived a substantial direct benefit from his participation in the
February 20, 2018 basketball networking activity. As discussed above, the employing
establishment placed the networking activity on the ART agenda. Further, by doing so, it provided
employees the opportunity to discuss their career advancement, which would promote employee
retention and increased productivity. Appellant described the benefits of networking which
resulted in his prior career advancement at the employing establishment. Moreover, the statements
of D.L., B.L., and R.B. also support that the employing establishment derived a benefit by having
a networking session during ART as they noted that the session was offered on a yearly basis. For
these reasons, the Board finds that the employing establishment derived a substantial direct benefit
from appellant’s participation in the February 20, 2018 basketball networking activity.
The Board finds that appellant has established that he was in the performance of duty on
February 20, 2018, as alleged.9 Consequently, the issue is whether the incident at work caused an
injury. OWCP did not adjudicate this aspect of the case as it found that the injury did not occur in
the performance of duty. The case will, therefore, be remanded to OWCP to consider whether the
medical evidence establishes that appellant sustained an injury causally related to the February 20,
2018 employment incident. Following such further development as is deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish that he was in the
performance of duty on February 20, 2018, as alleged. The Board further finds, however, that the

9

Ames W. Hockaday, Docket No. 01-0152 (issued March 25, 2002).

8

case is not in posture for decision regarding whether appellant’s injury resulted from the accepted
February 20, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2018 decision of the Office of
Workers’ Compensation Programs is reversed, and the case is remanded for further action
consistent with this decision of the Board.
Issued: November 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

